Opinion issued January 13, 2005 

 


 
 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01134-CR
____________

IN RE ROBERT ANTHONY BROWN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION

               Relator, Robert Anthony Brown, filed a petition for writ of mandamus
complaining of respondent, Judge Marc C. Carter.
  Relator asserts that respondent
has failed to: (1) rule on his pro se motion for speedy trial, (2) set a bond amount, (3)
conduct a pretrial motions hearing, and (4) allow relator to represent himself with the
assistance of counsel in cause numbers 990261 and 990262.  We deny the petition.
               “Mandamus will not issue where there is a clear and adequate remedy at
law, such as a normal appeal.”  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)
(orig. proceeding).  The question of whether a defendant’s right to a speedy trial was
violated is directly appealable after conviction.  See Zamorano v. State, 84 S.W.3d
643 (Tex. Crim. App. 2002) (reversing conviction on speedy trial grounds).  In Smith
v. Gohmert, 962 S.W.2d 590, 592-93 (Tex. Crim. App. 1998), the Texas Court of
Criminal Appeals denied mandamus relief, holding that the relator had an adequate
remedy at law on his speedy trial claims.
               Regarding relator’s other claims, relator must provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker, 827 S.W.2d at
837.  Relator has not provided us with a record that shows he filed any motions or
otherwise requested relief from respondent.  See Tex. R. App. P. 52.3(j). 
               Accordingly, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).